Citation Nr: 1230157	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's claims of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure, and bilateral hearing loss. 

In connection with this appeal, in December 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in North Little Rock, Arkansas.  A transcript of the hearing is associated with the claims file.  

In October 2011, the Board denied the Veteran's claim of entitlement to service connection for COPD, to include as due to asbestos exposure, and remanded the remaining issue of entitlement to service connection for bilateral hearing loss for additional development.  The file has now been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service. 



CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385. 

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

The Veteran had active service from March 1952 to December 1953.  He alleges entitlement to service connection for bilateral hearing loss.  Specifically, in his lay statements submitted during the course of the appeal, including those rendered at his December 2010 Board hearing, the Veteran contends that he experienced in-service noise exposure to weapons and ships.  In this regard, he acknowledges that he did not serve in combat and his primary military occupational specialty was disbursing clerk, but describes manning a 5-inch gun turret aboard the U.S.S. Ellison without hearing protection.  He also claims that he was exposed to ship noise during his service aboard such vessel.  In this regard, the Veteran's service personnel records show that he was assigned to the U.S.S. Ellison for 20 months between April 1952 and December 1953.  The Veteran has reported experiencing hearing difficulty since 1957 and indicated that people around him, including his spouse, would tell him that he could not hear them.  He denies any post-service acoustic trauma.

The Veteran's service treatment records reflect that, upon pre-enlistment physical examination in January 1951, his hearing was 15/15 bilaterally on whispered voice hearing test.  Clinical evaluation of his ears was normal.  At his enlistment physical examination in February 1952, it was noted that the Veteran's medical history was "essentially negative."  His hearing was 15/15 bilaterally.  Clinical evaluation of his ears was normal.  These results were unchanged at the Veteran's separation physical examination in February 1953.

In this regard, the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is competent to report that he experienced loud noise and did not use hearing protection during service.  There is no evidence that the Veteran's statements are not credible.  Based on the Veteran's competent and credible, and thus probative, statements, as well as the circumstances of his service, the Board does not argue the Veteran's assertions that he was exposed to acoustic trauma during service.  Id.  38 U.S.C.A. § 1154(a). 
  
On VA outpatient treatment in July 2008, the Veteran complained of decreased bilateral hearing.  He denied any family history of hearing loss, noise exposure, or head trauma.  Audiometric testing showed mild to severe sloping sensorineural hearing loss in the right ear with good word recognition and normal to severe sloping sensorineural hearing loss in the left ear with good word recognition.  The Veteran's speech discrimination scores were 84 percent in both ears.  The assessment was bilateral sensorineural hearing loss.
      
On VA examination in April 2009, the Veteran's complaints included hearing loss.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his "daily functional difficulties as 'unable to hear telephone without aids' and "cannot go to movies without aids.'"  He reported that, although his primary in-service duty was a distribution clerk, his general quarters station was as a loader on a 5-inch twin gun mount.  He also reported that he was not in combat.  His in-service noise exposure was from weapons training and "ship's noise."  He denied any pre-service occupational noise exposure and post-service occupational noise exposure "appears unlikely."  He denied all other sources of noise exposure except for use of lawn care equipment and home power tools.  The Veteran indicated that he started having noticeable hearing problems in the 1980s.  He reported further that his brother had hearing loss.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
45
55
LEFT
35
35
40
45
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  External ear canals were unremarkable.  There was normal middle ear function.  The VA examiner opined that he could not resolve the issue of whether the Veteran's current bilateral hearing loss was related to active service without resort to mere speculation.  He stated that the onset and current audiometric testing results were consistent with age-related hearing loss but "whether any portion of this loss may have been acquired during military service is one of mere speculation."  He also stated that, in order to determine whether any hearing loss preceded the age related changes, testing done in the 1980s would need to be reviewed.  The diagnosis was bilateral sensorineural hearing loss.

The Board notes here that as the Veteran demonstrated an auditory threshold in any of the specified frequencies of 40 decibels or greater on VA examination in April 2009, his bilateral hearing impairment is considered a disability for VA purposes.  38 C.F.R. §3.385. 
      
The Veteran was afforded another VA examination in November 2011, at which time he complained that he "cannot hear or understand people without hearing aids."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
45
55
LEFT
30
45
45
55
70

Speech audiometry revealed speech recognition ability of 90 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss.  The VA examiner opined that he could not determine whether the Veteran's bilateral hearing loss was related to active service without resorting to speculation.  He also stated that the circumstantial evidence from lay statements is insufficient to provide an opinion of at least as likely as not, and that is not uncommon for individuals to be questioned about having a possible hearing impairment when they are inattentive due to depression, work or social stress, or a variety of other problems that interfere with mental alertness.  He reported that the Veteran did man a gun mount that could have contributed to a hearing impairment, and that exposure, in and of itself, does establish that a hearing impairment was acquired or if a pre-existing hearing impairment was aggravated.  The examiner asserted that, in this case, the Veteran has no recollection of symptoms consistent with a noise induced hearing loss or acoustic trauma during service.  He reported that the issue of pre-existing hearing loss cannot be ruled out based on the history of hearing loss of unknown etiology in a sibling, and that there is nothing about the current hearing impairment that provides any clinical evidence of hearing loss due to acoustic trauma.  He noted that the loss is not unusual for someone of the Veteran's age, and that, in summary, the Veteran's hearing loss was evaluated approximately 14 years after service with a possible familial history of hearing loss.  He stated that there is no recollection of symptoms consistent with acoustic trauma during service. 

Due to the fact that the VA examiners were unable to offer the requested nexus opinion without resorting to mere speculation, the Board sought an opinion from the Veterans Health Administration (VHA).  The Board inquired as to whether the Veteran's bilateral hearing loss clearly and unmistakably pre-existed his entry into active duty in March 1952, and if so, whether there is clear and unmistakable evidence that the Veteran's pre-existing bilateral hearing loss did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  The Board also inquired as to whether there was an increase in severity of the Veteran's bilateral hearing loss during service, and if so, whether such increase was due to the natural progress of the disease or whether such increase was above and beyond the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Finally, the Board inquired as to whether it was at least as likely as not that the Veteran's bilateral hearing loss is related to his active duty military service, to include his in-service noise exposure.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In an opinion received in June 2012, a VHA physician reported that there was no evidence in the records available to him indicating that the Veteran's hearing loss existed prior to his entry into active duty in March 1952, and that he could not locate an audiogram from his separation from service in 1954.  He reported that without knowing the Veteran's hearing acuity upon separation from service, he could not opine as to whether it is as least as likely as not that the Veteran's bilateral hearing loss is related to his active duty military service, to include his in-service noise exposure.  

As the June 2012 VHA opinion was not responsive to the Board's inquiries, another VHA opinion was requested.  In August 2012, a VHA physician reported that review of the Veteran's service treatment records indicates that only a "whispered voice test" was completed at induction and separation.  He reported that the audiology profession deems such tests as lacking adequate sensitivity to assess puretone hearing thresholds, and that there is thus no indication that hearing loss pre-existed the Veteran's entry into service.  The physician noted the Veteran's excessive noise exposure during service, as the Veteran reported that he was stationed on an active naval destroyer and manned 5-inch guns.  He asserted that the lay statements of the Veteran and his wife of post-service hearing loss were consistent with said noise exposure.  He also noted that there was no evidence of excessive noise exposure, occupational or recreational, following service, and that the Veteran's current hearing loss was consistent with noise exposure.  He reasoned that test results in 2008 and 2011 showed a characteristic "notch" at specified frequencies consistent with noise exposure.  He also cited a report from Congress indicating that Veterans who served prior to the Vietnam War were as likely as not exposed to excessive noise that could cause hearing loss.  He concluded, based on the foregoing, that it is at least as likely as not that the Veteran's current hearing loss was initially caused by exposure to excessive military noise.  

Here, the August 2012 opinion by the VA physician is credible because it is based on a thorough review of the file and available treatment records and the physician offered a reasonable medical basis for his conclusions.  There is no evidence that the physician is not competent to respond to the Board's inquiries.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board has considered the opinions of the VA examiners in April 2009 and November 2011, and the opinion of the VA physician in June 2012, that they could not render an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The Board has also considered the November 2011 VA examiner's statement that hearing loss that existed prior to service could not be ruled out.  In this regard, the United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the VA examiners' opinions, and that of the VA physician in June 2012, or lack thereof, to be of no probative value.  Further, the Board finds that while the November 2011 VA examiner may have considered or pondered that the Veteran had possible hearing loss that pre-existed his service, the August 2012 VA physician provided a reasoned and thus probative response indicating that there was no indication that the Veteran entered service with hearing loss, and further consideration of the regulations regarding pre-existing disability is not required.  

As such, the Board finds that the August 2012 VA physician's competent and credible opinion that it is at least as likely as not that the Veteran's current hearing loss was initially caused by exposure to excessive military noise is the most probative opinion of record.  

Based on the foregoing evidence of current bilateral hearing loss that comports with VA standards, evidence of in-service acoustic trauma, and a positive nexus opinion, and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


